                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


AFRICAN COMMUNITIES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DENNIS; YATTA KIAZOLU;
CHRISTINA WILSON; JERRYDEAN
SIMPSON; C.B., AL. K., D.D., D.K.,
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend OTHELLO
A.S.C. DENNIS; O.S. by and through
his mother and next friend
JERRYDEAN SIMPSON,

               Plaintiffs,
                                                  Civil Action No. 19-cv-10432
      v.

DONALD J. TRUMP, President                      MOTION OF THE STATE OF
of the United States in his             MINNESOTA, THE COMMONWEALTH
official capacity;                     OF MASSACHUSETTS, THE STATES OF
U.S. DEPARTMENT OF                      CALIFORNIA, ILLINOIS, MARYLAND,
HOMELAND SECURITY;                           NEW JERSEY, NEW YORK, AND
KIRSTJEN NIELSEN,                                     RHODE ISLAND, THE
Secretary of the                       COMMONWEALTH OF VIRGINIA, AND
U.S. Department of                        THE DISTRICT OF COLUMBIA FOR
Homeland Security in her                    LEAVE TO FILE BRIEF AS AMICI
official capacity,                      CURIAE IN SUPPORT OF PLAINTIFFS’
                                               MOTION FOR PRELIMINARY
                Defendants.                                   INJUNCTION
         With the State of Minnesota, the Commonwealth of Massachusetts respectfully requests

leave to file the attached multistate amicus brief in support of Plaintiffs’ Motion for Preliminary

Injunction. In addition to Minnesota and Massachusetts, the brief is joined by California,

Illinois, Maryland, New Jersey, New York, Rhode Island, Virginia, and the District of Columbia.

         The Amici States1 are home to a large number of people from Liberia who are protected

by Deferred Enforced Departure (DED) — an immigration program authorized by the President

to protect foreign nationals whose countries have experienced armed conflict, civil unrest,

natural disasters, or public health crises. Liberians protected by DED are hardworking

colleagues and valued contributors to our communities in the Amici States.

         The President’s decision to terminate DED for Liberian nationals would result in DED

holders losing their ability to live and work legally in our states and could result in their removal

to Liberia, despite the unsafe conditions there. This would deprive the Amici States’ economies

and communities of positive contributions from coworkers and neighbors who have lived here

for decades. Our health care industries in particular would suffer, as many Liberians work in that

field.

         The Amici States also have an interest in protecting the welfare of the children raised in

our states who were born in the United States to Liberian parents, or who are cared for by

Liberian guardians. These children, who are U.S. citizens, already have suffered because of the

fear that their parents may be removed from the country as a result of the President’s decision to

end DED protections. They will suffer further if the President’s decision is enforced. The Amici

States have an interest in ensuring these children continue to live in stable and loving homes with




1   The District of Columbia is included as an “Amici State” for the purposes of this motion.
                                                   1
their parents in our communities, at least until their constitutional rights, and those of their

parents, are adjudicated.

        The proposed brief argues that the public interest weighs heavily in favor of a nationwide

preliminary injunction in this case, as evidenced by the experience of the Amici States and the

harm that would befall the states and our residents if DED were to be terminated. The brief

further argues that the public interest in maintaining the status quo for DED holders outweighs

any minimal harm to the government that might result from a preliminary injunction in this case.

        The Amici States therefore respectfully request leave to file the attached brief. Plaintiffs

have consented to the filing of the brief. Defendants have not consented to the filing of the brief.

The proposed brief presents an important and unique perspective to the Court, and will assist the

Court in understanding the impact of the President’s termination of DED on the public interest.

To the extent that Defendants oppose this filing due to a lack of opportunity to respond,

Plaintiffs’ counsel has informed the Amici States and the Defendants that they would stipulate to

allow Defendants to file a supplemental reply brief on Wednesday, March 27, so long as that

supplemental brief were confined to addressing issues raised in the brief filed by Amici States.


  Dated: March 25, 2019                         Respectfully submitted,

                                                KEITH ELLISON
                                                Attorney General of Minnesota
                                                Liz Kramer
                                                Solicitor General
                                                Jason Marisam
                                                Assistant Attorney General
                                                l445 Minnesota Street, Suite 1100
                                                St. Paul, Minnesota, 55101-2128
                                                Telephone: (651) 757-1010
                                                Attorneys for State of Minnesota




                                                   2
                                             MAURA HEALEY
                                             Attorney General
                                             Commonwealth of Massachusetts

                                             /s/ Jonathan B. Miller
                                             Jonathan B. Miller (BBO #663012)
                                             Abigail B. Taylor
                                             Joshua Olszewski-Jubelirer
                                             Assistant Attorneys General
                                             Public Protection and Advocacy Bureau
                                             Office of the Attorney General
                                             One Ashburton Place
                                             Boston, MA 02108
                                             Tel: (617) 727-2200
                                             Jonathan.Miller@mass.gov
                                             Attorneys for Commonwealth of Massachusetts




                                     Certificate of Service

I, Jonathan B. Miller, hereby certify that a true copy of the above document and attached
proposed brief, filed through the CM/ECF system, will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF).

 Dated: March 25, 2019                       /s/ Jonathan B. Miller
                                             Jonathan B. Miller
                                             Assistant Attorney General




                                                3
